Case 2:19-cv-11773-TGB-MKM ECF No. 16 filed 07/22/20    PageID.784   Page 1 of 13




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 IN RE OAKLAND PHYSICIANS
                                                       2:19-cv-11773
 MEDICAL CENTER, L.L.C.

 YATINDER M. SINGHAL,
                                            HON. TERRENCE G. BERG
 Appellant,

       v.
                                               ORDER AFFIRMING
 BASIL SIMON,                                BANKRUPTCY COURT’S
                                              ORDER ON SUMMARY
 Appellee.                                        JUDGMENT

      In this bankruptcy case, the Trustee (Plaintiff-Appellee Basil

 Simon) prevailed on several claims brought in an adversarial proceeding

 against Defendant-Appellant Yatinder M. Singhal (“Singhal”). The

 claims pertained to multiple transfers of monies that the Debtor,

 Oakland Physicians Medical Center, L.L.C., made to Singhal before

 Debtor filed for bankruptcy. Singhal argued the transfers were

 repayment of prior loans he had made to Debtor. The Trustee took the

 position that Singhal’s advances to Debtor were capital contributions, not

 loans, and that Debtor was not obligated to repay the funds to Singhal.

 Accordingly, Trustee argued, the transfers that Debtor made to Singhal

 before filing for bankruptcy were fraudulent and can be avoided and

 recovered by Trustee. The bankruptcy court agreed with Trustee and

 entered summary judgment in his favor. Singhal now appeals.

                                      1
Case 2:19-cv-11773-TGB-MKM ECF No. 16 filed 07/22/20   PageID.785   Page 2 of 13




      On appeal, Singhal argues that even if the bankruptcy court was

 correct and Singhal’s advances to Debtor were not loans—so the transfers

 to Singhal were fraudulent—Singhal has already repaid Debtor for the

 fraudulent transfers in the years preceding bankruptcy. Specifically,

 Singhal says that the final four advances he made to Debtor, amounting

 to $600,764.17, restored the Debtor to the position it would have been in

 had the transfers to Singhal not occurred. Accordingly, he argues, the

 Trustee will earn a windfall if he is permitted to recover again post-

 petition. Singhal claims that the avoidance and recovery of the transfers

 that Debtor made to Singhal violate the “single satisfaction rule” under
 11 U.S.C. § 550(d), which exists to prevent a trustee from collecting more

 than once what has already been returned to the debtor.

      However, for Singhal’s appeal to have any merit, his final four
 advances to Debtor in the amount of $600,764.17 would have to be

 considered “repayments” for previous transfers. There is nothing in the

 record to support such a conclusion. The bankruptcy court already held

 that those final four payments, along with all but one of Singhal’s

 advances to Debtor, were considered capital contributions. They were not

 being given to the Debtor to pay the Debtor back for monies the Debtor
 had paid to Singhal, they were contributions by Singhal to help the

 hospital continue to operate financially. Therefore, Trustee was entitled

 to avoid and recover each of the transfers aside from Debtor’s single loan
 repayment.

                                      2
Case 2:19-cv-11773-TGB-MKM ECF No. 16 filed 07/22/20   PageID.786   Page 3 of 13




      Nothing in the record suggests Debtor has recovered what had

 already been returned to Debtor pre-petition. In addition, Singhal

 mounts the “single satisfaction” defense for the first time on appeal, so it

 is waived. Accordingly, for these reasons, the bankruptcy court’s order

 will be affirmed.

                                BACKGROUND

      It is undisputed that Debtor was formed in 2008 to acquire the
 assets of Pontiac General Hospital. Debtor’s members, who at the time

 consisted of approximately 45 physicians and McLaren Health Care

 (“McLaren”), invested millions of dollars into Debtor. In 2010, McLaren
 disassociated itself from the hospital and demanded repayment of its

 secured loan. The member-physicians made advances to Debtor to enable

 it to pay off the debt owed to McLaren and to later finance Debtor’s
 revival.
      Defendant Singhal, a practicing psychiatrist at Debtor and a

 member on the board of directors of Debtor, participated in making those
 advances. Singhal’s advances to Debtor and Debtor’s transfers to Singhal

 are listed in a chart. See Ex. A; ECF No. 4, PageID.348. The chart shows

 that Singhal advanced $2,778,764.17 to Debtor and Debtor transferred

 $735,884.04 to Singhal over a three-year period. Id.

      The advances were not enough to sustain Debtor. On July 22, 2015,

 Debtor filed a voluntary petition under Chapter 11 of the Bankruptcy

 Code. The Trustee brought an adversary action against Singhal and filed

                                      3
Case 2:19-cv-11773-TGB-MKM ECF No. 16 filed 07/22/20   PageID.787   Page 4 of 13




 a motion for summary judgment to avoid and recover the $735,884.04

 transferred from the Debtor to Singhal. Singhal denied the claim,

 asserting that all of Debtor’s payments to him were repayments of loans

 previously advanced by Singhal to Debtor.

       The bankruptcy judge held a hearing on this single issue in the

 companion case of Simon v. Short, Adv. P. No. 16-5125. Trustee and

 Singhal stipulated that the result of that hearing would also govern the

 characterization of Singhal’s loans. After the hearing, the bankruptcy

 court held that most of the advances were capital contributions, not

 loans. See Adv. P. No. 16-5125, ECF No. 199. The bankruptcy judge then
 granted Trustee’s motion for partial summary judgment against Singhal

 but held that $228,000 of the $735,884.04 sought was not recoverable

 because that amount alone represented repayment of a promissory note.
 ECF No. 3, Page ID.325. Accordingly, the bankruptcy judge entered

 judgment for the Trustee in the amount of $507,884. Id. Singhal now

 appeals, arguing that his final four payments in the amount of

 $600,764.17 satisfy the judgment. Accordingly, he claims he is absolved

 of liability.

                        STANDARD OF REVIEW
       The bankruptcy court’s findings of fact are reviewed under the

 clearly erroneous standard. Fed. R. Bankr. P. 8013. “A finding of fact is

 clearly erroneous when although there is evidence to support it, the
 reviewing court, on the entire evidence, is left with the definite and firm

                                      4
Case 2:19-cv-11773-TGB-MKM ECF No. 16 filed 07/22/20   PageID.788   Page 5 of 13




 conviction that a mistake has been committed.” United States v. Mathews

 (In re Mathews), 209 B.R. 218, 219 (6th Cir. BAP 1997) (internal

 quotations omitted). The bankruptcy court’s conclusions of law are

 reviewed de novo. Nuvell Credit Corp. v. Westfall (In re Westfall), 599

 F.3d 498, 501 (6th Cir.2010). This means the Court reviews the law

 independently and gives no deference to the conclusions of the

 bankruptcy court. Myers v. IRS (In re Myers), 216 B.R. 402, 403 (6th Cir.

 BAP 1998). “[I]f a question is a mixed question of law and fact, then [the

 reviewing court] must break it down into its constituent parts and apply

 the appropriate standard of review for each part.” Investors Credit Corp.
 v. Batie (In re Batie), 995 F.2d 85, 88 (6th Cir.1993). See also In re Shefa,

 LLC, 535 B.R. 165, 169 (E.D. Mich. 2015).

                               DISCUSSION
   A. The single satisfaction rule

      Singhal argues that the bankruptcy court’s holding, that Trustee

 was entitled to avoid and recover most all of the transfers to Singhal,

 violates the “single satisfaction” rule under 11 U.S.C. § 550(d). While the

 single satisfaction rule is “typically implicated … where a trustee seeks

 recovery from multiple parties, this provision has also been used to
 “prohibit a trustee from recovering under [s]ection 550(a) from a

 transferee that has already returned to the estate that which was taken

 in violation of the Code.” Lassman v. Patts (In re Patts), 470 B.R. 234, 243
 (Bankr. D. Mass. 2012) (internal quotations omitted). Singhal argues

                                      5
Case 2:19-cv-11773-TGB-MKM ECF No. 16 filed 07/22/20   PageID.789   Page 6 of 13




 that the Trustee is only entitled to one satisfaction under 11 U.S.C. §§

 550(a) and (d) and Trustee will now be able to collect twice.1

       In support, Singhal points to the timeline of transfers that occurred

 between himself and Debtor, arguing that when Debtor’s transfers to

 Singhal stopped, any subsequent payments Singhal made to Debtor

 amounted to a return of Debtor’s earlier transfers. The chart of transfers

 between Debtor and Singhal reflects that Debtor’s final payment to
 Singhal was made on July 3, 2014. See Ex. A. Thereafter, between August

 12, 2014, and December 2, 2014, Singhal advanced a total of $600,764.17

 to Debtor. Id. Singhal now claims that the $600,764.17 was a repayment
 for the previous transfers to him. Singhal says that when he “repaid”

 Debtor for Debtor’s transfers to him his liability to Debtor should have

 ended.
      Singhal is incorrect. The bankruptcy court properly characterized

 Singhal’s advances as capital contributions. Singhal was not “paying the

 transfers back” between August 12, 2014 and December 2, 2014, rather,
 he was continuing to inject capital into the hospital where he was a

 physician and board member to help it to survive. Accordingly, the Debtor




 1   Plaintiff argues correctly that this argument was never raised before
 the bankruptcy court and was therefore waived for purposes of this
 appeal. But because it is the heart of Defendant’s entire appeal, the Court
 discusses its merits here and concludes that, whether waived or not, the
 argument is without merit.
                                      6
Case 2:19-cv-11773-TGB-MKM ECF No. 16 filed 07/22/20   PageID.790   Page 7 of 13




 was entitled to keep the advances Singhal made, and as the bankruptcy
 court held, any transfers Debtor made to him were fraudulent.

      The decisions cited by Singhal do not persuade the Court otherwise.

 They all stand for the proposition that certain pre-petition transfers back
 to a debtor are sufficient to prohibit the trustee from recovering from the

 transferee if those payments constitute repayment. Since Singhal’s

 advances were deemed capital contributions, they are not repayment. See
 e.g., Grossman v. Bonefant (In re Bonefant), No. 12-16482-JNF, 2016 WL

 1238855, at *9 (Bankr. D. Mass. Mar. 29, 2016) (finding that the trustee

 could not recover funds fraudulently transferred from the debtor because
 “[w]hile the estate was depleted by the Debtor’s fraudulent transfers, the

 financial condition of the bankruptcy estate was restored by the pre-

 petition repayments of the fraudulent transfers”); Kapila v. SunTrust
 Mortg. (In re Pearlman), 515 B.R. 887, 896–97 (Bankr. M.D. Fla. 2014)

 (finding that “[c]ourts also use § 550(d)…when the estate already has

 received full repayment of the challenged transfers before the bankruptcy
 case was filed”); Lassman v. Patts (In re Patts), 470 B.R. 234, 243 (Bankr.

 D. Mass. 2012) (“[t]he transfer the Trustee seeks to avoid has already

 been undone and the undiminished value of the transferred asset has
 been restored to the bankruptcy estate. Accordingly, any ‘recovery’ for the

 benefit of the estate has already been completed.”); Bakst v. Wetzel (In re

 Kingsley), No. 06-12096-BKC-PGH, 2007 WL 1491188, at *4 (Bankr. S.D.



                                      7
Case 2:19-cv-11773-TGB-MKM ECF No. 16 filed 07/22/20   PageID.791   Page 8 of 13




 Fla. May 17, 2007) (finding that “to the extent that the fraudulent
 transfer is repaid pre-petition, the claim is satisfied”).

      Here, Singhal was not repaying Debtor for the transfers, and by

 extension returning Debtor to the position it was in before the transfers
 occurred. Rather, he was advancing capital contributions to Debtor.

 Accordingly, the cited cases are not persuasive and this argument is

 without merit.
   B. Waiver

      Moreover, as Trustee correctly argues, Singhal’s defense was

 addressed for the first time on appeal. Accordingly, it has been waived.
 See In re Collins & Aikman Corp., 417 B.R. 449, 457 (E.D. Mich. 2009).

      Singhal disagrees; he says that while he did not specifically

 mention the defense until this appeal, he put the bankruptcy court on
 notice of the defense because he consistently argued that the transfers

 had been repaid in full and so the Trustee had no damages. He points to

 his deposition, where he testified that the transfers were repaid to the

 Debtor. ECF No. 3, PageID.162. In addition, he points to his response to

 the Trustee’s motion for summary judgment, where he argued that there

 was a genuine issue of material fact regarding damages because he

 believed the transfers had been repaid. ECF No. 3, PageID.303.

      However, this does not amount to raising the single satisfaction

 defense. An appellant must present an issue squarely before a trial court,

 or it is waived for purposes of appeal. Thurman v. Yellow Freight Sys.,

                                       8
Case 2:19-cv-11773-TGB-MKM ECF No. 16 filed 07/22/20    PageID.792     Page 9 of 13




 Inc., 97 F.3d 833, 835 (6th Cir. 1996). Singhal’s testimony at his

 deposition and his response to summary judgment regarding damages

 are not sufficient to have put the bankruptcy court on notice that it

 should consider the single satisfaction rule. See Building Serv. Local 47

 Cleaning Contractors Pension Plan v. Grandview Raceway, 46 F.3d 1392,

 1399 (6th Cir.1995) (“Vague references to an issue fail to clearly present

 it to the district court so as to preserve the issue for appeal.”).

       Singhal argues that even if the issue is waived, this Court should

 apply an exception and consider it nonetheless. An appellate court may

 consider issues not raised in the lower court “[o]nly in exceptional cases”
 or to avoid a “plain miscarriage of justice[.]” Thomas M. Cooley Law Sch.

 v. Kurzon Strauss, LLP, 759 F.3d 522, 528 (6th Cir. 2014). See also

 Cleveland Firefighters for Fair Hiring Practices v. City of Cleveland, 669
 F.3d 737, 753 (6th Cir.2012) (“Generally, a reviewing court should not

 consider issues in the first instance when they were not litigated in the

 trial court except in exceptional circumstances.”).

       Factors guiding the determination of whether to consider an issue

 for the first time on appeal include: 1) whether the issue newly raised on

 appeal is a question of law, or whether it requires or necessitates a
 determination of facts; 2) whether the proper resolution of the new issue

 is clear and beyond doubt; 3) whether failure to take up the issue for the

 first time on appeal will result in a miscarriage of justice or a denial of
 substantial justice; and 4) the parties’ right under our judicial system to

                                       9
Case 2:19-cv-11773-TGB-MKM ECF No. 16 filed 07/22/20   PageID.793   Page 10 of 13




 have the issues in their suit considered by both a district judge and an

 appellate court. In re Cannon, 277 F.3d 838, 848 (6th Cir. 2002).

       There is no exceptional case here. Failing to consider the single

 satisfaction rule will not result in a miscarriage of justice. The underlying

 issue that Singhal now repackages as the single satisfaction defense has

 been litigated extensively.

     The transfers from Debtor to Singhal were the basis of Trustee’s

 “fraudulent transfer” claim. To prove the transfers were fraudulent,

 Trustee had to show (1) at the time the transfers were made that Debtor

 was insolvent and (2) Debtor received less than reasonably equivalent
 value in exchange for each of the transfers. The parties only disputed

 element two. At the hearing, the bankruptcy judge held that the advances

 were not loans, and therefore Debtor’s transfers back to Short in the
 companion case (and therefore, pursuant to the stipulation, back to

 Singhal) were not made on account of antecedent debt:


     There is no credible evidence that the unsigned notes and
     alleged missing notes were ever executed. Furthermore, there
     is no evidence before the Court regarding the terms for these
     Advances. Accordingly, there is no credible evidence
     establishing an agreement of an unconditional promise to pay.
     Without an unconditional promise to pay, there is no loan. As
     such, Plaintiff has established that there exists no right to
     payment under Michigan law for these remaining Advances.
     With no right to payment, Defendant does not have a “claim”,
     and in turn, no “debt” as defined under §§ 101(12) and 101(5),
     respectively. The transfers were not made on account of an

                                      10
Case 2:19-cv-11773-TGB-MKM ECF No. 16 filed 07/22/20   PageID.794   Page 11 of 13




     antecedent debt of Debtor. Therefore, Plaintiff has satisfied his
     burden under § 548(a)(1)(B) and M.C.L. § 566.35 and
     established that Debtor did not receive reasonably equivalent
     value in exchange for the transfers.


     Adv. P. 16-5125, ECF No. 199, PageID.43. In addition, the

 bankruptcy judge conducted a lengthy analysis of the Roth Steel factors

 which supported the same conclusion, that the advances were not loans,

 but capital contributions. That opinion was discussed and affirmed by

 this Court. See Case No. 19-12101, ECF No. 21. The bankruptcy court

 then issued an order characterizing all but one of Singhal’s payments—
 the sole payment that was evidenced by a signed promissory note—as

 capital contributions and not loans. Because Singhal’s payments to

 Debtor were capital contributions, his argument that the Trustee would
 receive a windfall if he were able to avoid and recover the transfers post-

 petition fails.

     Further, in granting summary judgment for the Trustee, the

 bankruptcy court rejected Singhal’s argument that there were no “net

 fraudulent transfers”, and therefore no issues of damages:


           “The Court finds that there is no genuine issue of material
           fact regarding damages. The parties stipulated to this
           Court’s finding in the opinion after trial and additionally
           stipulated to the schedule of advances and transfers in
           this case. The Court incorporates its findings and
           reasoning in its opinion after trial. Accordingly the
           trustee may avoid and recover transfers in the amount of
           the $507,884.04. And the Court reaches that number by

                                     11
Case 2:19-cv-11773-TGB-MKM ECF No. 16 filed 07/22/20   PageID.795   Page 12 of 13




           subtracting the amount of the loan of 228,000 from the
           total amount of the transfers made by the debtor of
           $735,884.04.”


    ECF No. 256-15, PageID.9. Singhal has had his chance to litigate the

 transfers extensively. Accordingly, the Court declines to apply an

 exception and allow him to present the single satisfaction defense.

 Moreover, as explained above, it would make no difference.

    C. Capital contributions or loans

       Finally, Singhal argues that the bankruptcy court’s conclusion that

 Singhal’s advances were capital contributions and not loans is erroneous.

 In the companion case of Simon v. Short, the bankruptcy judge held, after

 an evidentiary hearing, that Short’s advances to the Debtor were capital

 contributions and not loans. Adv. P. No. 16-5125, ECF No. 199. In this
 case, rather than proceed to an evidentiary hearing where the result

 would likely be the same, the parties stipulated that the bankruptcy

 judge’s conclusion in Short’s case would apply here. Singhal asks that if
 this Court overturns the bankruptcy court’s conclusion in Short v. Simon,

 it do the same here. But because the Court affirmed the bankruptcy

 court’s holding in Short v. Simon, that the advances were capital

 contributions and not loans, Singhal’s request is denied.

                              CONCLUSION

       For the reasons stated above, the bankruptcy court’s order is

 AFFIRMED.


                                     12
Case 2:19-cv-11773-TGB-MKM ECF No. 16 filed 07/22/20   PageID.796   Page 13 of 13




 Dated: July 22, 2020               s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    UNITED STATES DISTRICT JUDGE




                                     13
